Citation Nr: 0901347	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had recognized Philippine Army and Philippine 
Guerilla service from September 1, 1941 to April 9, 1942; 
from April 30, 1942 to July 29, 1942; from August 1, 1942 to 
February 22, 1945; and from February 25, 1945 to June 25, 
1946.  The veteran died in April 1994.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was last denied in a November 
2005 rating decision, and no appeal was initiated from that 
rating decision.

2.  The evidence associated with the claims file subsequent 
to the November 2005 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an established fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of death is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the November 2005 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Substantially compliant notice was sent to the appellant in 
August 2006 and July 2007, and the claim was readjudicated in 
a March 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A September 2007 
notice addressed the effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the notice letter and the July 2007 statement 
of the case provided the appellant with the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  The veteran has shown 
actual knowledge of the disabilities that the veteran was 
service connected for during his lifetime, and the appellant 
was informed of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the most recent previous denial in November 
2005.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service records as well as VA and private treatment 
records.  No VA medical opinion has been obtained examination 
in connection with the appellant's claim; however, the duty 
to provide a medical examination or obtain a medical opinion 
applies to claims to reopen only if new and material evidence 
is presented.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the appellant 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.   

Claim to Reopen Based on New and Material Evidence

The appellant is claiming service connection for the cause of 
death as a result of the veteran's service.  The Board 
observes that rating decisions denying service connection for 
the cause of the veteran' death were issued in June 1994, 
April 2001, and November 2005.  At the time of the most 
recent denial in November 2005, the evidence of record did 
not show that the veteran's cause of death, which was 
recorded as cardio-respiratory arrest from stroke probably 
due to hypertension, was related to his military service.  
The appellant was provided notice of this decision later that 
same month; however, she did not file an appeal and the 
decision became final.  See 38 C.F.R. § 7105.  In February 
2006, she requested that her claim be reopened, such request 
was denied by the RO in a November 2006 rating decision, 
which is the subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  With 
respect to new and material evidence claims, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers, and "material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.   

As previously noted, the appellant's cause of death claim was 
most recently denied in November 2005.  The evidence 
associated with the claims file at the time of the November 
2005 rating decision included private and VA treatment 
records, including VA examinations dated in August 1949, 
August 1980, September 1990, VA hospitalization reports dated 
in 1984 and 1985, a certificate of death, and statements from 
the appellant.  During his lifetime, the veteran was service 
connected for erythroderma (rated 30 percent); shell fragment 
wound of the left thigh with damage to Muscle Group XV (rated 
10 percent disabling); and malaria (rated 0 percent 
disabling).  The death certificate indicated that the veteran 
had died in April 1994 at the age of 74 of cardio-respiratory 
arrest from stroke probably due to hypertension.  The 
available medical evidence did not show high blood 
pressure/hypertension until 1980.  A March 1991 rating 
decision denied service connection for hypertension.  A VA 
administrative decision dated in October 2005 found that the 
veteran may not be recognized as a prisoner of war. 

Based on a review of the evidence, in November 2005 the RO 
determined that the record did not demonstrate that the 
veteran's death was related to his service, nor did his 
service-connected erythroderma, shell fragment wound of the 
left thigh, or malaria contribute substantially or materially 
to his cause of death, and thus the appellant's claim was 
denied.   

The death of a veteran will be considered as having been due 
to a service- connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributed substantially or materially to death, 
combined to cause death, and aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service incurrence shall be presumed for hypertension if the 
disease develops a ten percent degree of disability or more 
within one year from the date of separation from such 
service, provided the veteran served for ninety days or more 
during a period of war, or after December 31, 1946.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

If a veteran is a former prisoner of war, certain diseases, 
including stroke and its complications, and atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia), shall be service connected if manifest to a 
compensable degree at any time after discharge or release 
from active service even though there is no record of such 
disease during service. 38 C.F.R. §§ 3.307, 3.309(c).  It is 
significant to note that the list of diseases under 38 C.F.R. 
§ 3.309(c) was expanded, effective October 7, 2004, to 
include atherosclerotic heart disease or hypertensive 
vascular disease and their complications.  See 69 Fed. Reg. 
60083-60090 (2004).

Evidence added to the record since the time of the last final 
denial in November 2005 includes written statements from the 
appellant along with copies of medical and service records 
that were of record at the time of the November 2005 rating 
decision.  The medical and service records are duplicative, 
as they were of record in November 2005, and thus, can not be 
considered to be new evidence under 38 C.F.R. § 3.156(a).

The appellant's statements reiterate her contentions at the 
time of the November 2005 rating decision.  She contends that 
the veteran was a POW and therefore that he is entitled to 
presumptive service connection for his fatal stroke and 
hypertension.  Alternatively, she believes that his service 
connected malaria, erythroderma, or shell fragment wound of 
the left thigh contributed to cause the veteran's death.  The 
appellant's specific statements are new in that they were not 
previously of record.  However, lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim.  Moray v. Brown, 5 Vet. App. 211 (1995).  

The recently-submitted evidence does not provide a basis for 
challenging the October 2005 administrative decision that 
determined that the veteran was not a POW.  It also does not 
objectively demonstrate any medical evidence of a nexus 
between the veteran's service, to include his service-
connected disabilities, and his cause of death.  Nor does it 
demonstrate that hypertension was incurred in service or 
within the first postservice year.  For these reasons, the 
evidence submitted since November 2005 does not relate to an 
unestablished fact necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim.  Thus, the recently submitted evidence is not 
material and the requirements of 38 C.F.R. § 3.156(a) have 
not been satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for the cause of death 
must be denied.  Because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


